DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021 is being considered by the examiner.

Drawings
The drawings are objected to because in Figure 1, the scale pattern on scale 20 is incorrectly designated by “21”, but, according to ¶[0033] of the Instant Specification, the scale pattern is designated as “22”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, it is unclear whether “a conductive material” is part of the “conductive film” or not. 
The Examiner suggests amending Claim 1 to recite “a conductive film that is provided on a second main face of the substrate, wherein the conductive film comprises a conductive material added to a base material comprising a resin material”.
Claims 2-5 are rejected as depending on rejected Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuto et al. (JP 2004-294-225 A, Pub. Date October 21, 2004, herein Tetsuto).
Regarding Claims 1, 2 and 5, Tetsuto teaches:

    PNG
    media_image1.png
    472
    920
    media_image1.png
    Greyscale

[Claim 1] A scale (20, Fig 1, 2, ¶[0033] scale 20) comprising:
a substrate (22, Fig 2, ¶[0033] base 22);
a scale pattern (14a, 14b, Fig 1; 14, Fig 2, [0033] a scale coil (induction coil) 14) that has conductivity (¶[0035] The scale coil 14 is made of copper or the like) and is provided on a first main face (Top of 22, Fig 2) of the substrate (22, Fig 2); and
a conductive film (32, 32a, Fig 3, ¶[0040] For example, a layer having magnetic properties is formed on the back side of the base 22 by mixing a ferromagnetic powder 32a such as cobalt into an epoxy adhesive forming the adhesive layer 32) that is provided on a second main face (Bottom of 22, Fig 2) of the substrate (22, Fig 2), a base material (32, Fig 3) of the conductive film (32, 32a, Fig 3) being a resin material (¶[0040] epoxy adhesive forming the adhesive layer 32; Epoxy is the family of basic components or cured end products of epoxy resins), a conductive material (32a, Fig 3, ¶[0040] a ferromagnetic powder 32a such as cobalt) being added (¶[0040] mixing) to the base material (32, Fig 3).

[Claim 2] the conductive material (32a, Fig 3) of the conductive film (32, 32a, Fig 3) has magnetic shielding performance (¶[0045] According to the present invention, even if the base is made thin, and even if a metal plate for preventing deformation of the base is provided, the magnetic flux generated on the grid side is a magnetic material part having a high magnetic permeability existing on the metal plate side. The generation of eddy currents around the metal plate can be suppressed. Therefore, even if the shape of the scale is a long thin ribbon laminated structure, it is possible to arbitrarily bend the long scale while suppressing the occurrence of deformation and eddy current. And can be transported and handled in a compact form.).

[Claim 5] the conductive film (32, 32a, Fig 3) covers a whole of the second main face (Bottom of 22, Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuto in view of Kitanaka et al. (US Patent 8,253,409 B2, Pub. Date August 28, 2012, herein Kitanaka).
Regarding Claims 3 and 4, Tetsuto does not teach a support member:
[Claim 3] a support member configured to support a part of the second main face.
[Claim 4] the resin material has adhesiveness between the substrate and the support member.

However, Kitanaka teaches:

    PNG
    media_image2.png
    434
    472
    media_image2.png
    Greyscale

[Claim 3] a support member (22, Fig 2, Col[4:33] engagement pin 22) configured to support a part of the second main face (311, Fig 2, Col[4:60] The plate portion 31 has a surface 311).
[Claim 4] the resin material (21, Fig 2, Col[4:30-32] The movable member 20 is made of, for example, plastic magnet material, that is, mixed material of resin and magnetic material.) has adhesiveness (The resin material is between the substrate 31 and support member 22 had adhesiveness, at least because the magnetic material adheres to the resin) between the substrate (31, Fig 2, Col[4:59] a plate portion 31) and the support member (22, Fig 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tetsuto in view of Kitanaka by having a support member configured to support a part of the second main face and the resin material has adhesiveness between the substrate and the support member because it would allow the substrate to move in coordination with a movable member whose movement is being measured with accuracy regardless of an ambient temperature change as taught by Kitanaka (Col[2:12-16]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2858                                                                                                                                                                                                        10/23/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2858